                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

JACQUELINE MORGAN,                                   )
                                                     )
               Plaintiff,                            )
                                                     )
        v.                                           )      Case No. 4:19-CV-00910-SRB
                                                     )
FERRELLGAS, INC.,                                    )
JAMES FERRELL, and                                   )
PAMELA BRUECKMANN,                                   )
                                                     )
               Defendants.                           )

                                            ORDER

       Before the Court is Defendants James Ferrell and Pamela Brueckmann’s Motion for a

Stay Pending Appeal. (Doc. #35). For the reasons below, Defendants’ motion is GRANTED.

   I. BACKGROUND

       Plaintiff Jacqueline Morgan, a former employee of Defendant Ferrellgas, Inc., filed suit

in the Circuit Court of Clay County, Missouri, alleging Ferrellgas, Inc. engaged in gender-based

discrimination and retaliation in violation of the Missouri Human Rights Act (“MHRA”). In

addition to her MHRA claims, Morgan also asserts individual tort claims against Defendants

James Ferrell and Pamela Brueckmann. Morgan alleges Ferrell and Brueckmann committed

fraudulent and negligent misrepresentation, and fraudulent and negligent misrepresentation by

omission, while recruiting Morgan to join the company. Morgan claims those misrepresentations

and omissions misled her about the internal power structure and dynamic of Ferrellgas, Inc. and

induced her to join the company in the midst of an attempted hostile takeover by members of its

own executive team.




                                                1
       Defendants Ferrellgas, Inc., Ferrell, and Brueckmann jointly removed the case to federal

court pursuant to diversity jurisdiction and filed a motion to dismiss the case or stay the case and

compel arbitration. Defendants argued each of Morgan’s claims arose out of her employment

relationship with Ferrellgas, Inc. and were subject to a binding arbitration provision contained

within her employment agreement. This Court granted Defendants’ motion to compel arbitration

in part, finding Morgan’s claims against Ferrellgas, Inc. were subject to the arbitration provision

and staying all proceedings against Ferrellgas, Inc. (Doc. #32). As to Morgan’s individual tort

claims against Ferrell and Brueckmann, this Court found Ferrell and Brueckmann did not have

standing to enforce Ferrellgas, Inc.’s arbitration agreement with Morgan and denied Defendants’

motion. (Doc. #32). On January 23, 2020, Ferrell and Brueckmann filed a notice of appeal from

this Court’s Order denying their motion to dismiss or stay the action in favor of arbitration as

authorized by the Federal Arbitration Act (“FAA”), 9 U.S.C. § 16(a)(1)(A). The next day,

Ferrell and Brueckmann filed a motion to stay the action while their appeal before the Eighth

Circuit is pending. Morgan opposes the motion.

   II. LEGAL STANDARD

       Pursuant to the FAA, a party may appeal a district court’s denial of a motion to compel

arbitration. See 9 U.S.C. § 16(a)(1). A majority of circuit courts have found that an appeal from

a denial of a motion to compel arbitration divests the district court of jurisdiction. See, e.g.,

Bradford-Scott Data Corp., Inc. v. Physician Computer Network, Inc., 128 F.3d 504, 506 (7th

Cir. 1997) (finding the district court is divested of jurisdiction when a non-frivolous appeal under

the FAA is filed); Ehleiter v. Grapetree Stores, Inc., 482 F.3d 207, 214–15 (3d Cir. 2007)

(same); Hardin v. First Cash Fin. Servs., Inc., 465 F.3d 470, 474 (10th Cir. 2006) (same); Levin

v. Alms & Assocs., Inc., 634 F.3d 260, 265–66 (4th Cir. 2011) (same). Circuit courts adopting



                                                  2
the minority approach have found the opposite. See, e.g., Britton v. Co-op Banking Grp., 916

F.2d 1405, 1412 (9th Cir. 1990) (finding an appeal of an order denying a motion to compel

arbitration does not deprive a court of jurisdiction over other proceedings in the case); Motorola

Credit Corp. v. Uzan, 388 F.3d 39, 54 (2d. Cir. 2004) (same); Weingarten Realty Inv’rs v. Miller,

661 F.3d 904, 909–10 (5th Cir. 2011) (same). The Eighth Circuit has not decided the issue,

though some district courts within the Eighth Circuit have. See James Shackelford Heating &

Cooling, LC v. AT&T Corp., No. 17-00663-CV-W-ODS, 2017 WL 6540039, at *1 (W.D. Mo.

Dec. 21, 2017) (adopting majority approach); Ramsey v. H&R Block, Inc., No. 18-00933-CV-W-

ODS, 2019 WL 5685686, at *2 (W.D. Mo. July 11, 2019) (same); Union Elec. Co. v. Aegis

Energy Syndicate 1225, No. 4:12CV877 JCH, 2012 WL 4936572, at *2 (E.D. Mo. Oct. 17,

2012) (agreeing with majority approach but granting stay on discretionary grounds).

        Generally, “the power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” Cottrell v. Duke, 737 F.3d 1238, 1248 (8th Cir. 2013)

(citing Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)); see also McKeage v. Bass Pro Outdoor

World, L.L.C., No. 12-03157-CV-S-GAF, 2014 WL 12754994, at *4 (W.D. Mo. Apr. 10, 2014)

(citing Trost v. Trek Bicycle Corp., 162 F.3d 1004, 1009 (8th Cir. 1998)) (“It is within a court’s

inherent power to manage its docket and discovery matters.”). Accordingly, a court has “broad

discretion to stay proceedings when appropriate to control [its] docket.” Gould v. Farmers Ins.

Exch., 326 F.R.D. 530, 531 (E.D. Mo. 2018) (citing Sierra Club v. U.S. Army Corps of

Engineers, 446 F.3d 808, 816 (8th Cir. 2006)). In considering whether a stay is appropriate,

courts must weigh the competing interests of the parties, including the potential of prejudice or

hardship to either party and concerns of judicial economy. Gould, 326 F.R.D. at 531 (citation



                                                 3
omitted). The party requesting a stay bears the burden of establishing the need for it. Tovar v.

Essentia Health, 342 F.Supp.3d 947, 957 (D. Minn. 2018).

   III. DISCUSSION

       Defendants Ferrell and Brueckmann urge this Court to follow the majority approach and

find that when a party appeals from an order denying a motion to compel arbitration under the

FAA, it automatically divests the district court of jurisdiction. In the alternative, Ferrell and

Brueckmann argue the circumstances justify this Court’s exercise of its discretionary authority to

stay proceedings. Morgan opposes a stay, contending it would indefinitely delay her case and

that allowing discovery to proceed while the appeal is pending does not prejudice the parties.

       After considering the parties’ arguments, the relevant factors, and the circumstances of

this case, the Court finds the reasoning set forth in the opinions issued by a majority of circuit

courts more compelling. In turn, this Court finds the Defendants’ filing of a notice of appeal

divests it of jurisdiction. Further, even if this Court’s jurisdiction was not divested by Ferrell’s

and Brueckmann’s filing of a notice of appeal, the circumstances warrant this Court’s exercise of

its discretionary authority to stay the action pending resolution of the appeal. For both of these

reasons, Defendants Ferrell’s and Brueckmann’s motion to stay is granted.

   IV. CONCLUSION

       Accordingly, it is hereby ORDERED Defendants’ Motion for a Stay Pending Appeal

(Doc. #35) is GRANTED. This matter is stayed pending the issuance of a mandate by the Eighth

Circuit Court of Appeals with regard to Defendants’ pending appeal.


       IT IS SO ORDERED.

                                                       /s/ Stephen R. Bough
                                                       STEPHEN R. BOUGH
                                                       United States District Judge
Dated: February 6, 2020

                                                  4
